DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, and 21, as well as 2-4 due to their dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an optical axis of the pump light.” Claim 11 from which claim 12 depends also recites “an optical axis of the pump light.” It is unclear whether “an optical axis of the pump light” in claims 11 and 12 are intended to be the same optical axis. For purposes of the art rejection below, “an optical axis of the pump light” in claim 12 is assumed to be “the optical axis of the pump light.”
Claim 21 and claims 2-4, due their dependency, recite the limitations "an optical axis of the pump light" and "an optical axis of the lens" in lines 6-7 of claim 1 from which claim 21 depends. Claim 21 recites “the optical axis.” It is unclear whether “the optical axis” of claim 21 refers to "the optical axis of the pump light" or "the optical axis of the lens." For purposes of the art rejection below, it is assumed to refer to “the optical axis of the pump light."

Claim Rejections - 35 USC § 103

Claims 1-6, 8, 10-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176958 (Flanders) in view of US 2004/0165641 (Garnache).
For claim 1, Flanders teaches an optically pumped tunable vertical cavity surface emitting laser (VCSEL) swept source module (fig. 9, title), comprising: 
a tunable VCSEL (fig. 9, 100, [0087]); 
a lens configured to for collimate a VCSEL beam emitted by the VCSEL (fig. 9, 442, [0083]); and 
a pump configured to produce pump light (fig. 9, 430, [0087]) that is transmitted through the lens (fig. 9, 442).
Flanders does not teach an optical axis of the pump light is offset with respect to an optical axis of the lens. However, Garnache does teach an optical pumping configuration of a VCSEL (fig. 3) where a pump light (fig. 9, from laser 102) has an optical axis (between 103 and 114) which is offset with respect to an optical axis of the lens (fig. 9, 116, [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pumping configuration of Garnache as a simple substitution for the pumping configuration of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative configuration to pump the VCSEL.  See MPEP 2143 I.B. Angling an optical axis of a beam with respect to a  reflective element such as the surface of a VCSEL has the additional known advantage of providing angle isolation and spoiling any parasitic reflections.
For claim 21, Flanders teaches the VCSEL has a gain substrate (fig. 1, 112, [0038]) and the pump light is coupled into the VCSEL ([0087]). Given that Flanders teaches a gain substrate and pump light is coupled into the VCSEL, Flanders inherently teaches the pump light is coupled into the VCSEL such that the optical axis (of the pump light) is at an angle relative to the a surface of a gain substrate of the VCSEL . Note that the claim language does not specify any limitations on the angle and the angle may be between 0 and 360 degrees inclusive which accounts for all possible relative angles.  
For claim 2, the combination does not teach the angle is less than 88 degrees. However, as stated in the previous office action the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. As the applicant did not traverse the assertion that the angle of incidence was a well-known results effective variable, the assertion is now taken to be admitted prior art (see MPEP 2144.03 C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including less than 88 degrees, in order control the angle of reflection since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 3, the combination does not teach the angle is less than 80 degrees. However, as stated in the previous office action the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. As the applicant did not traverse the assertion that the angle of incidence was a well-known results effective variable, the assertion is now taken to be admitted prior art (see MPEP 2144.03 C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including less than 80 degrees, in order control the angle of reflection since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 4, the combination does not teach the angle is greater than 75 degrees. However, as stated in the previous office action the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. As the applicant did not traverse the assertion that the angle of incidence was a well-known results effective variable, the assertion is now taken to be admitted prior art (see MPEP 2144.03 C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including greater than 75 degrees, in order control the angle of reflection since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For claim 11, Flanders teaches a method for optically pumping a VCSEL (fig. 9, VCSEL 100, [0087]), comprising: Page 22 of SpecificationDocket: 0005.1223US2 
producing pump light with a pump source (fig. 9, 430, [0087]); 
coupling the pump light into the VCSEL (fig. 9, 100) from the pump source (fig. 9, 430, [0087]) by transmitting the pump light through a lens (fig. 9, 442), wherein the lens is configured to collimate light emitted by the VCSEL ([0083]). 
Flanders does not teach an optical axis of the pump light is offset with respect to an optical axis of the lens. However, Garnache does teach an optical pumping configuration of a VCSEL (fig. 3) where a pump light (fig. 9, from laser 102) has an optical axis (between 103 and 114) which is offset with respect to an optical axis of the lens (fig. 9, 116, [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pumping configuration of Garnache as a simple substitution for the pumping configuration of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative configuration to pump the VCSEL.  See MPEP 2143 I.B. Angling an optical axis of a beam with respect to a  reflective element such as the surface of a VCSEL has the additional known advantage of providing angle isolation and spoiling any parasitic reflections.
For claim 12, Flanders teaches the VCSEL has a gain substrate (fig. 1, 112, [0038]) and the pump light is coupled into the VCSEL ([0087]). Given that Flanders teaches a gain substrate and pump light is coupled into the VCSEL, Flanders inherently teaches the pump light is coupled into the VCSEL such that the optical axis (of the pump light) is at an angle relative to the a surface of a gain substrate of the VCSEL . Note that the claim language does not specify any limitations on the angle and the angle may be between 0 and 360 degrees inclusive which accounts for all possible relative angles.  
The combination does not teach the angle is less than 88 degrees. However, as stated in the previous office action, the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. As the applicant did not traverse the assertion that the angle of incidence was a well-known results effective variable, the assertion is now taken to be admitted prior art (see MPEP 2144.03 C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including less than 88 degrees, in order control the angle of reflection since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claims 5 and 13, the combination does not teach the pump/pump source is a VBG or FBG stabilized laser, a discrete mode laser, a DFB laser, FP laser or a DBR laser. However, as stated in the previous office action, VBG or FBG stabilized laser, a discrete mode laser, a DFB laser, an FP laser and a DBR laser were all well-known in the art before the effective filing date of the claimed invention. As the applicant did not traverse this assertion, it is now taken to be admitted prior art (see MPEP 2144.03 C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the well-known lasers as a simple substitution for the pump laser of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pump laser to the generic pump laser in Flanders.  See MPEP 2143 I.B.
For claim 6,  Flanders teaches a dichroic filter (fig. 9,444, [0084]-[0085], “wavelength division multiplexing filter element”).
For claim 8, Flanders teaches an SOA for amplifying the VCSEL beam (fig. 9, 456, [0088]).
For claim 10, Flanders teaches an integrated dichroic filter (fig. 9, 444, [0084]-[0085], “wavelength division multiplexing filter element”), an SOA (fig. 9, 456, [0088]), and an isolator (fig. 9, 452, [0088]).
For claim 15, Flanders teaches coupling the pump light from the pump source to the VCSEL and separating out a swept optical signal generated by the VCSEL using a dichroic filter (fig. 9,444, [0084]-[0085], “wavelength division multiplexing filter element”).
For claim 16, Flanders teaches an optically pumped tunable vertical cavity surface emitting laser (VCSEL) swept source module (fig. 9, title), comprising: 
a tunable VCSEL (fig. 9, 100, [0087]); 
a pump for producing pump light to pump the VCSEL (fig. 9, 430, [0087]);
a lens configured to for collimate a VCSEL beam emitted by the VCSEL (fig. 9, 442, [0083]). 
Flanders does not teach an optical axis of the pump light is offset with respect to an optical axis of the lens. However, Garnache does teach an optical pumping configuration of a VCSEL (fig. 3) where a pump light (fig. 9, from laser 102) has an optical axis (between 103 and 114) which is offset with respect to an optical axis of the lens (fig. 9, 116, [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pumping configuration of Garnache as a simple substitution for the pumping configuration of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative configuration to pump the VCSEL.  See MPEP 2143 I.B. Angling an optical axis of a beam with respect to a  reflective element such as the surface of a VCSEL has the additional known advantage of providing angle isolation and spoiling any parasitic reflections.
While Flanders teaches the pump operates are 980 nm ([0079]), it does not explicitly teach the pump is a single frequency pump. However, the examiner takes official notice that distributed single frequency feedback lasers, single frequency distributed Bragg reflector lasers, and single frequency discrete mode lasers were all well known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the well-known single frequency lasers as a simple substitution for the pump laser of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative to the generic pump of Flanders.  See MPEP 2143 I.B.
For claim 17, as discussed in the rejection of claim 16 above, single frequency distributed feedback lasers were well-known in the art before the effective filing date of the claimed invention and would have been a simple substitution for the pump laser of Flanders.
For claim 18, as discussed in the rejection of claim 16 above, single frequency distributed Bragg reflectors lasers were well-known in the art before the effective filing date of the claimed invention and would have been a simple substitution for the pump laser of Flanders.
For claim 19, as discussed in the rejection of claim 16 above, single frequency discrete mode lasers were well-known in the art before the effective filing date of the claimed invention and would have been a simple substitution for the pump laser of Flanders.
For claim 20, the combination does not teach a pump angle between the pump light coupled into the VCSEL and pump light reflected from the VCSEL is greater than a divergence angle of the pump light coupled into the VCSEL. 
However, as discussed in the rejection of claim 1 above, angling the pump light coupled into the VCSEL spoils parasitic reflections. Further, the angle of coupling determines the angle of reflection and inherently  any parasitic reflections. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable  angle of the pump light coupled into the VCSEL and the resulting angle between the pump light coupled into the VCSEL and pump light reflected from the VCSEL such that a pump angle between the pump light coupled into the VCSEL and pump light reflected from the VCSEL is greater than a divergence angle of the pump light coupled into the VCSEL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176958 (Flanders) in view of US 2004/0165641 (Garnache) and further in view of US 2013/0064262 (Kopf).
For claim 7, Flanders teaches the dichroic filter reflects light from the pump and transmits the VCSEL beam from the VCSEL (fig. 9,444, [0084]-[0085], “wavelength division multiplexing filter element”).
Flanders does not teach the dichroic filter transmits light from the pump and reflects the VCSEL beam from the VCSEL. However, Kopf teaches an alternative configuration for splitting the path of the laser beam from the path of the pump light by having the dichroic filter (fig. 3, 6) transmit light from the pump (fig. 3, PS) and reflects the laser beam (fig. 3, LE) from the laser (fig. 3, 1, 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Kopf with the dichroic filter transmitting light from the pump while reflecting the generated laser beam as a simple substitution for the configuration of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative means to separate the pump from the generated beam.  See MPEP 2143 I.B.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176958 (Flanders) in view of US 2004/0165641 (Garnache) and further in view of US 2014/0085639 (Johnson).
For claim 9, the previous combination does not teach a beam block for intercepting pump light reflected by the tunable VCSEL. However, Johnson teaches using beam blocks to absorb light and prevent parasitic reflections ([0062]). It, therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a beam block taught by Johnson to intercept pump light reflected by the tunable VCSEL in the previous combination in order to absorb light and prevent parasitic reflections.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828